UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No.  5:19-cv-02342-CJC (SK) Date December 18, 2019

 

 

Title Reverend Benjamin M. Caranchini v. Riverside County Sheriff's Dept. et al.

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California state prisoner seeking to proceed in forma pauperis with a
complaint under 42 U.S.C. § 1983 against the Riverside County Sheriffs Department and one
of the Department’s correctional lieutenants. He failed, however, to include a certified copy of
his trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2); L.R. 5-2.
Without that certified statement, Plaintiff cannot proceed with his complaint unless he first
pays the full amount of the filing fee.

But even if Plaintiff fixes this filing deficiency, the complaint remains substantively
deficient because it fails to state a claim on which relief may be granted. See 28 U.S.C. §
1915A(b)(1); Fed. R. Civ. P. 12(b)(6); Fed. R. Civ. P. 8(a)(2). For starters, the Sheriffs
Department (as part of Riverside County) may not be sued under § 1983 unless Plaintiff alleges
non-conclusory facts plausibly suggesting a municipal “policy” or “custom” caused the alleged
deprivation of his constitutional rights. Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S.
658, 690-91 (1978). Allegations of a single isolated or sporadic incident—like what is alleged
in the complaint here—cannot support a § 1983 claim against a municipality. See Gant v. Cty.
of Los Angeles, 772 F.3d 608, 618 (9th Cir. 2014). Moreover, the complaint alleges no facts
explaining how the correctional officer deprived Plaintiff of his constitutional rights. Section
1983 liability cannot be imposed against an individual without his personal participation in the
alleged unconstitutional conduct. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
1998). According to a document attached to the complaint, however, this lieutenant was
evidently a prison official responsible for reviewing Plaintiff's administrative grievance about
the incident vaguely described in the complaint. (ECF 1 at 7). Yet prisoners have no
constitutional right to specific prison grievance procedures or results. See Ramirez v. Galaza,
334 F.3d 850, 860 (9th Cir. 2003).

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before January
17, 2020 why his in forma pauperis application should not be denied and his complaint
accordingly dismissed. If Plaintiff wishes to proceed with this action, he must first file a
complete form CV-60P (attached here) that includes a certified copy of his trust account

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No.  5:19-cv-02342-CJC (SK) Date December 18, 2019

Title Reverend Benjamin M. Caranchini v. Riverside County Sheriff's Dept. et al.

 

 

statement for the last six months. Even then, Plaintiff must also file either an amended
complaint that cures the deficiencies described in this order or a response to this order
explaining why it is wrong. Alternatively, Plaintiff may file a notice of voluntary dismissal
using the attached form CV-09 if he cannot cure the deficiencies outlined in this order.

In any case, failure to file a voluntary dismissal, an amended complaint, or
a timely response to this order may result in involuntary dismissal of this action
for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
